Citation Nr: 0918443	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral mastalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, which denied 
service connection for bilateral mastalgia.

The Veteran testified before the undersigned at a travel 
board hearing in August 2004.  The transcript has been 
associated with the claims file. 

In March 2006, the Board remanded this matter for further 
evidentiary development.  The claim now returns for appellate 
review.  


FINDING OF FACT

The Veteran's bilateral mastalgia is not related to a disease 
or injury in service. 


CONCLUSION OF LAW

Bilateral mastalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for bilateral 
mastalgia.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in October 2002 fully satisfied the second and 
third elements of the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Failure to provide pre-adjudicative notice of any of the 
notice elements is presumed to create prejudicial error.  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The October 2002 letter informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to VA and provided examples of the types of 
evidence, both medical and lay, that could be submitted.  The 
Board concludes that a reasonable person could be expected to 
understand what was necessary to substantiate her claim.  See 
Quartuccio.  Accordingly, the Board concludes that the 
failure to provide VCAA compliant notice was harmless.  The 
Board may proceed with consideration of the claim on the 
merits.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran asserts that she has received 
continued treatment for her condition; however, she has 
failed to identify these relevant records.  The RO notified 
the Veteran in March 2006 of the need to obtain additional 
evidence, to include post-service medical records.  The Board 
finds that the RO has made all reasonable attempts to obtain 
those records; further development would be fruitless.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  VA has fulfilled this duty.  The Board remanded 
the case to have the Veteran examined.  A detailed discussion 
of this matter follows in the analysis.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that she has bilateral mastalgia as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A review of post-service medical records indicates that the 
Veteran was diagnosed with bilateral mastalgia.  The Board is 
satisfied that she currently has bilateral mastalgia.  It is 
somewhat unclear, however, as to whether mastalgia is 
productive of disability or is breast pain.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).)  Even if the Board 
were to concede that bilateral mastalgia is indeed a 
disability, the service connection claim still fails on other 
grounds, as will be discussed below.

Service treatment records reveal that the Veteran did not 
have a breast disorder on service entrance.  In September 
2001, the Veteran reported breast pain which was initially 
determined to be secondary to a ruptured cyst.  She continued 
to complain about and seek treatment for her breast pain and 
occasional discharge from either breast.  Between February 
2002 and April 2002, she was diagnosed as having mastalgia.  

Post-service medical records provide that the Veteran 
underwent a chest x-ray in October 2002 which showed no 
significant abnormalities.  During an October 2002 QTC 
examination, the Veteran complained of bilateral breast pain.  
She described the pain as sharp, shooting pain on both 
lateral and medial sides of her breasts that occur at random 
times and last from a few seconds to a few minutes in 
duration.  The examiner noted that she was evaluated at the 
Breast Clinic at the Naval Medical Center in Portsmouth, 
Virginia for these symptoms with normal mammogram and no 
diagnosis or treatment rendered.  The examiner then diagnosed 
the Veteran with mastalgia.  However, no opinion as to the 
etiology of this disability was provided.  

The Veteran submitted a January 2004 treatment note from the 
Breast Clinic at the Naval Medical Center in Portsmouth, 
Virginia wherein she complained of continued bilateral breast 
pain.  She reported intermittent, sharp and stabbing pain and 
occasional discharge.  The examiner noted that a May 2003 
mammogram showed stable benign asymmetry of a mass/lesion.  
The note indicates that the Veteran was diagnosed with 
mastalgia.  

In a June 2004 statement, the Veteran indicated that breast 
pain does not occur in her family, provided that she did not 
experience any problems prior to service and, therefore, 
concluded that her mastalgia was caused or aggravated by 
service.  The Board acknowledges that the Veteran is 
competent to give evidence about what she experienced; for 
example, she is competent to report that he experiences 
certain symptoms currently and that he was injured during 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  She is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because she does 
not have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the limited evidence of file, the Board, in March 
2006, remanded this matter to obtain a VA examination to 
provide an opinion as to whether the Veteran's current 
mastalgia was related to the breast problems in service.  The 
Board noted that while the QTC opinion diagnosed the Veteran 
with mastalgia it failed to provide an opinion as to the 
etiology of such.  

Thereafter, the RO issued a supplemental VCAA notice in March 
2006 directing the Veteran to provide the names and addresses 
of any medical facilities where she received medical care and 
submit signed forms authorizing VA to obtain these medical 
records.  To date, the Veteran has not supplied this 
information to VA.  Furthermore, in January 2007, the Veteran 
was scheduled for a VA examination and a letter was sent 
notifying her of the examination.  However, the Veteran 
failed to report to the examination, which was subsequently 
rescheduled.  Notice was sent regarding her missed 
examination.  The RO then discovered that the Veteran lived 
in Japan.  A July 2007 letter was sent to the Veteran's 
address in Japan indicating that an examination was needed to 
properly adjudicate her service connection claim for 
bilateral mastalgia, directing her to coordinate with the 
Embassy or Consulate to schedule an examination, and 
requesting an examination report be forwarded to VA.  No 
examination report was received at that time.  Over one year 
later, in August 2008, the RO again attempted to contact the 
Veteran at her Japanese address and again requested that she 
submit to an examination and forward copies of the 
examination report. Again, nothing was received.  To date, 
the Veteran has not assisted the RO in developing her claim 
despite the RO's attempts to garner medical records and 
furnish examinations.  She has not contacted VA regarding her 
claim nor responded to requests for information to assist the 
RO in gathering relevant evidence.    

As the Court has held, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Given the RO's efforts to date, it would be unreasonable to 
place a burden upon VA to turn up heaven and earth in an 
attempt to secure further responses from the Veteran.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, however, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(b).  The Veteran's claim is an original compensation 
claim.  

The Board concludes that the RO has made reasonable attempts 
to provide the examinations in question.  Because the Veteran 
has not assisted in her appeal, she has lost this opportunity 
to develop this claim.  When a claimant of VA benefits fails 
to appear for a scheduled VA medical examination in a service 
connection case, the claim will be decided based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2008).

As provided in the Board's remand, the file contains evidence 
that the Veteran was diagnosed with breast problems both in-
service and subsequent to service.  The October 2002 QTC 
examination report does not contain an opinion as to whether 
the Veteran's current diagnosis of mastalgia was related to 
breast problems in-service.  The Board found that the opinion 
was necessary to decide the claim.  However, no opinion has 
been obtained, despite the RO's efforts.  The evidence of 
record simply does not show a nexus between the claimed in-
service disease and her current disability.  See Hickson, 
supra.  The Board finds that the weight of the evidence is 
against the claim for service connection.  Id.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for bilateral mastalgia.  The 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.


ORDER

Entitlement to service connection for bilateral mastalgia is 
denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


